PER CURIAM.*
Danny R. Jefferson appeals from the dismissal of his civil-rights complaint, filed under 42 U.S.C. § 1983, but specifically limits his appeal to the district court’s denial of his motion for entry of default judgment against defendants Leann Tho-mason and the Probation and Parole Board. He argues that his motion for default judgment should have been granted because he properly served both of these defendants with a summons and complaint and these defendants failed to file an answer in response within 20 days of that service.
Jefferson’s motion for entry of default judgment was denied because the district court held that Jefferson had not shown that these two defendants were properly served. Jefferson has not shown that the district court’s denial of that motion constituted an abuse of discretion. See Thomas v. Kippermann, 846 F.2d 1009, 1011 (5th Cir.1988). Accordingly, the district court’s judgment is AFFIRMED. All of Jefferson’s outstanding motions are DENIED.
AFFIRMED; MOTIONS DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.